2013 WI 20

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP1977-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Joan M. Boyd, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Joan M. Boyd,
                                  Respondent.


                             DISCIPLINARY PROCEEDINGS AGAINST BOYD

OPINION FILED:          February 21, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2013 WI 20
                                                                    NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2012AP1977-D


STATE OF WISCONSIN                              :               IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Joan M. Boyd, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
              Complainant,
                                                                  FEB. 21, 2013
      v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Joan M. Boyd,

              Respondent.




      ATTORNEY       disciplinary       proceeding.        Attorney's           license

revoked.



      ¶1      PER   CURIAM.     Attorney    Joan      M.     Boyd      has    filed      a

petition      for   the    consensual    revocation        of     her     license       to

practice     law    in   Wisconsin   pursuant   to     SCR      22.19.1        Attorney


      1
          SCR 22.19 provides as follows:

           (1) An attorney who is the subject of an
      investigation  for   possible   misconduct  or   the
      respondent in a proceeding may file with the supreme
                                                          No.   2012AP1977-D



Boyd's     petition   states   that   she   cannot   successfully   defend

against 28 counts of professional misconduct in eight grievance

investigations for which the Preliminary Review Committee (PRC)

of the Office of Lawyer Regulation (OLR) has found cause to

proceed,     as   well   as    multiple     additional   allegations     of

misconduct in connection with seven more grievances that have




     court a petition for the revocation by consent or his
     or her license to practice law.

          (2) The petition shall state that the petitioner
     cannot successfully defend against the allegations of
     misconduct.

         (3) If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated.   Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition.   Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee.       Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response.     The referee shall
    file a report and recommendation on the petition in
    the supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.

                                      2
                                                                 No.    2012AP1977-D



not yet been fully investigated by the OLR or brought to the PRC

for its consideration.

      ¶2       Attorney Boyd was admitted to the practice of law in

Wisconsin in May 1989.        She previously practiced in Shawano and

currently resides in Gillett.

      ¶3       Attorney Boyd has a lengthy disciplinary history, and

her   license      to   practice   law       in   this   state     is    currently

suspended.       Her prior disciplinary matters can be summarized as

follows:

           •   In 2000 Attorney Boyd received a consensual
               public   reprimand   for  forging   her  clients'
               endorsements on the back of a check that was
               issued by a bankruptcy trustee to the clients and
               for arranging for the check to be deposited into
               her checking account. She also misrepresented to
               the bankruptcy trustee's staff that the clients
               had endorsed the back of the check.        Public
               Reprimand of Joan M. Boyd, No. 2000-04.

           •   In 2006 this court publicly reprimanded Attorney
               Boyd for failing to deposit a fee into her client
               trust account, commingling personal and client
               funds in her trust account, failing to provide
               the   legal   skill  or   preparation  reasonably
               necessary to handle a federal civil rights claim,
               and charging a client an unreasonable fee. In re
               Disciplinary Proceedings Against Boyd, 2006 WI
               28, 289 Wis. 2d 351, 711 N.W.2d 268.

           •   In 2008 this court suspended Attorney Boyd's
               license for five months for five counts of
               professional misconduct in three client matters.
               In each representation, she failed to provide
               competent representation. She also failed to act
               with    reasonable    diligence   and  made    a
               misrepresentation to one of the clients.   In re
               Disciplinary Proceedings Against Boyd, 2008 WI
               103, 314 Wis. 2d 14, 752 N.W.2d 882.


                                         3
                                                        No.   2012AP1977-D


          •    In June 2009 this court suspended Attorney Boyd's
               license   for   six   months  for   13   counts  of
               misconduct arising out of five client matters.
               Her misconduct included, inter alia, failing to
               provide   competent   representation,   failing  to
               terminate her representation and protect her
               client's interests, failing to keep her clients
               reasonably informed about the status of their
               matters, failing to return unearned fees, failing
               to deposit a check into her client trust account,
               and   failing     to   cooperate   with    an   OLR
               investigation.     In re Disciplinary Proceedings
               Against Boyd, 2009 WI 59, 318 Wis. 2d 281, 767
               N.W.2d 226.

          •    In May 2010 this court suspended Attorney Boyd's
               license for an additional 12 months, to run
               consecutive to her prior suspensions.    The court
               found that she had committed 11 counts of
               professional misconduct arising out of four
               client matters.      The findings of misconduct
               included, inter    alia,   failure   to act   with
               competence,   failure   to  act   with  diligence,
               failure to keep her clients reasonably informed,
               and charging an unreasonable fee.           In re
               Disciplinary Proceedings Against Boyd, 2010 WI
               41, 324 Wis. 2d 688, 782 N.W.2d 718.
     ¶4        Attached to Attorney Boyd's petition for revocation is

a completed but unfiled disciplinary complaint and a summary of

the misconduct allegations in the seven other matters that have
not yet been fully investigated.

     ¶5        It is not necessary to describe the particular factual

allegations of each representation.            Generally speaking, most

representations involved Attorney Boyd being retained either to

pursue postconviction relief in a criminal case or to pursue

debtor        relief   in   a   bankruptcy   action.   Attorney   Boyd's

misconduct arose out of her actions as an attorney in those

representations.


                                       4
                                                         No.    2012AP1977-D



     ¶6     Some summary information regarding the allegations in

the unfiled OLR complaint will provide a sufficient description

of the nature and scope of her professional misconduct.                 Three

counts in that complaint allege a failure to provide competent

representation, in violation of SCR 20:1.1.2         Four counts involve

a failure to communicate adequately with the client or to keep

the client informed of the status of the matter, in violation of

SCR 20:1.4(a) and/or (b).3     In five of the eight representations

     2
       SCR 20:1.1 provides that "[a] lawyer shall provide
competent representation to a client.    Competent representation
requires   the   legal   knowledge,   skill,   thoroughness   and
preparation reasonably necessary for the representation."
     3
         SCRs 20:1.4(a) and (b) state:      Communication.

            (a)   A lawyer shall:

          (1) Promptly inform the client of any decision
     or circumstance with respect to which the client's
     informed consent, as defined in SCR 20:1.0(f), is
     required by these rules;

          (2) reasonably consult with the client about the
     means by which the client's objectives are to be
     accomplished;

          (3) keep the client           reasonably   informed   about
     the status of the matter;

          (4) promptly comply with reasonable requests by
     the client for information; and

          (5) consult with the client about any relevant
     limitation on the lawyer's conduct when the lawyer
     knows that the client expects assistance not permitted
     by the Rules of Professional Conduct or other law.

          (b) A lawyer shall explain a matter to the
     extent reasonably necessary to permit the client to
     make informed decisions regarding the representation.

                                    5
                                                                 No.     2012AP1977-D



addressed    in    the   unfiled   complaint,     the      OLR     alleges       that

Attorney    Boyd   charged   an    unreasonable      or   excessive        fee,   in

violation of SCR 20:1.5(a).4        The unfiled complaint also contains

five counts alleging that Attorney Boyd failed to refund advance

fees that she had not earned by her work on behalf of the client

in violation of SCR 20:1.16(d).5

     4
         SCR 20:1.5(a) provides as follows:

          A lawyer shall not make an agreement for, charge,
     or collect an unreasonable fee or an unreasonable
     amount for expenses. The factors to be considered in
     determining the reasonableness of a fee include the
     following:

          (1) the time and labor required, the novelty and
     difficulty of the questions involved, and the skill
     requisite to perform the legal service properly;

          (2) the likelihood, if apparent to the client,
     that the acceptance of the particular employment will
     preclude other employment by the lawyer;

          (3) the fee customarily charged in the locality
     for similar legal services;

          (4) the        amount     involved      and      the         results
     obtained;

          (5) the time limitations imposed by the client
     or by the circumstances;

          (6) the nature and length             of   the    professional
     relationship with the client;

          (7) the experience, reputation, and ability of
     the lawyer or lawyers performing the services; and

            (8)    whether the fee is fixed or contingent.
     5
         SCR 20:1.16(d) states:

          Upon termination of representation, a lawyer
     shall take steps to the extent reasonably practicable
                                      6
                                                                       No.     2012AP1977-D



       ¶7         In a number of the representations described in the

unfiled complaint, Attorney Boyd had affiliated herself with an

entity       by      the    name     of    the     National     Legal        Professional

Association6 (NLPA).               Either the NLPA initially was retained by

the client and then convinced the client to hire Attorney Boyd

as local counsel, or Attorney Boyd was retained by the client

and convinced the client to retain the NLPA to do research and

prepare documents.               According to the unfiled complaint, the NLPA

is an organization located in Cincinnati, Ohio, that is operated

by a permanently disbarred Ohio attorney, Hugh Wesley Robinson.

Despite      Mr.     Robinson's      disbarred     status,      the   NLPA     apparently

promotes          itself    as    providing      legal    consulting     and     research

assistance to lawyers throughout the United States.                           In several

of the matters described in the complaint, the OLR alleges that

the NLPA prepared postconviction motions or appellate documents

and then Attorney Boyd filed them under her signature.                                 The

complaint         alleges    that    at    least   some    of   these    filings      were

generic (i.e., not tailored to the particular case) and that
they       were    denied    by    the    particular     courts   as    being     legally


       to protect a client's interests, such as giving
       reasonable notice to the client, allowing time for
       employment of other counsel, surrendering papers and
       property to which the client is entitled and refunding
       any advance payment of fee or expense that has not
       been earned or incurred. The lawyer may retain papers
       relating to the client to the extent permitted by
       other law.
       6
       According to the firm's web site, the correct firm name is
National Legal Professional Associates.

                                              7
                                                              No.     2012AP1977-D



insufficient.      Because neither the NLPA nor Mr. Robinson are

licensed to practice law in Wisconsin, the unfiled complaint

contains     six   separate   counts       alleging   that    Attorney       Boyd

assisted Mr. Robinson and the NLPA to engage in the unauthorized

practice of law in this state.         SCR 20:5.5(b)7 and SCRs 20:8.4(a)

and (b).8

     ¶8      In addition to the misconduct allegations in the OLR's

unfiled complaint, for which the PRC has found cause to proceed,

the OLR's summary of pending investigations briefly describes

seven more representations in which the OLR is investigating

additional    alleged   violations     of    the   Rules     of     Professional

Conduct for Attorneys.        Those summaries describe allegations of

professional misconduct that are similar to the allegations of

misconduct described in the unfiled complaint, including failure

     7
         SCR 20:5.5(b) states:

          A lawyer who is not admitted to practice in this
     jurisdiction shall not:

          (1) except as authorized by this rule or other
     law, establish an office or maintain a systematic and
     continuous presence in this jurisdiction for the
     practice of law; or

          (2) hold out to the public or otherwise represent
     that the lawyer is admitted to the practice of law in
     this jurisdiction.
     8
       SCRs 20:8.4(a) and (b) state it is professional misconduct
for a lawyer to "(a) violate or attempt to violate the Rules of
Professional Conduct, knowingly assist or induce another to do
so, or do so through the acts of another"; and "(b) commit a
criminal act that reflects adversely on the lawyer's honesty,
trustworthiness    or   fitness    as   a    lawyer   in    other
respects . . . ."

                                       8
                                                                     No.     2012AP1977-D



to provide competent representation, failure to communicate with

clients, charging an excessive and unreasonable fee, and failing

to refund unearned fees.

     ¶9      Attorney     Boyd's      petition    for     consensual         revocation

states that she cannot successfully defend herself against the

allegations of professional misconduct set forth in both the

OLR's unfiled complaint and its summary of the matters still in

the investigative process.              Her petition asserts that she is

seeking      consensual        revocation        freely,      voluntarily,            and

knowingly.       Attorney Boyd states that she understands she is

giving up her right to contest the OLR's allegations and to have

a public hearing at which she could present evidence in her

defense.     She further acknowledges that she has been given the

opportunity to consult with counsel and that she has declined to

do so.

     ¶10   The        OLR's     unfiled       complaint       also         contains     a

restitution request.          It states that the Wisconsin Lawyers' Fund

for Client Protection (the Fund) has paid $16,299 to four of
Attorney Boyd's former clients (W.Z., W.N., J.M., and A.L.), and

it requests that Attorney Boyd be ordered to pay restitution to
the Fund in that amount.           It also requests that Attorney Boyd be

ordered to pay restitution in the amount of $7,500 to former
client E.P.       Attorney Boyd's petition states that she agrees

that she should be ordered to pay these restitution amounts.
     ¶11   Having reviewed         Attorney      Boyd's    petition,         the OLR's

unfiled complaint, the OLR's summary of the matters still being

investigated     or    placed    on    hold,     and    the   OLR's        report     and
                                          9
                                                          No.   2012AP1977-D



recommendation in support of the petition, we conclude that the

petition for consensual revocation should be granted.                It is

clear from the descriptions of the various representations that

Attorney Boyd has engaged in a pattern of serious professional

misconduct that has harmed her clients and that she is currently

unwilling or unable to conform her conduct to the standards that

are required to practice law in this state.

     ¶12   In   light   of   the   OLR's   report   and   Attorney   Boyd's

agreement, we further determine that Attorney Boyd should be

required to pay $23,799 in restitution to the Fund and to former

client E.P.

     ¶13   IT IS ORDERED that the petition for consensual license

revocation is granted.

     ¶14   IT IS FURTHER ORDERED that the license of Joan M. Boyd

to practice law in Wisconsin is revoked, effective the date of

this order.

     ¶15   IT IS FURTHER ORDERED that within 60 days of the date

of this order Joan M. Boyd shall pay restitution in the amount
of $16,299 to the Wisconsin Lawyers' Fund for Client Protection

($5,000 for former client W.Z.; $2,299 for former client W.N.;
$8,100 for former client J.M.; and $900 for former client A.L.)

and in the amount of $7,500 to former client E.P.
     ¶16   IT IS FURTHER ORDERED that, to the extent she has not

already done so, Joan M. Boyd shall comply with the provisions
of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been revoked.


                                     10